19-01365-cgm          Doc 1      Filed 09/30/19 Entered 09/30/19 17:52:17            Main Document
                                               Pg 1 of 8



Brian K. Condon, Esq.
Condon Catina & Mara, PLLC
55 Old Turnpike Road, Suite 502
Nanuet, New York 10954
(845) 627-8500 (Telephone)
(845) 627-8507 (Facsimile)
Brian@CCMLawOffices.com

Attorneys for Plaintiff Kristin Shenk

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
In re:                                                         Chapter 7

RANDY JAY SARF,                                                Case No. 19-11358 (CGM)


                           Debtor.
-----------------------------------------------------X
KRISTIN SHENK,                                                 Adversary Pro. No.

                          Plaintiff,

        -against-                                              COMPLAINT AND
                                                               JURY DEMAND
RANDY JAY SARF,

                           Defendant.
-----------------------------------------------------X

           COMPLAINT TO DETERMINE NON-DISCHARGABILTY OF DEBT

        The Plaintiff, Kristin Shenk, through her undersigned attorneys, as and for her Complaint

against the Defendant, Randy Jay Sarf, upon her present knowledge, information, and belief,

hereby alleges as follows:

                                               THE PARTIES

    1. Plaintiff, Kristin Shenk (“Shenk” or “Plaintiff”) is an individual residing within the State

of California at 118 Park Place, Apt. A, Venice, California. Shenk is a creditor of the Debtor.




                                                         -1-
19-01365-cgm       Doc 1     Filed 09/30/19 Entered 09/30/19 17:52:17           Main Document
                                           Pg 2 of 8



   2. Defendant, Randy Jay Sarf (“Sarf” or “Debtor”), is an individual residing within the State

of New York, with a last known residence located at 626 1st Avenue, Apt. 11B, New York, New

York 10016, and the Debtor in the Chapter 7 proceeding before this Court under Case No. 19-

11358 (CGM).

                              THE CHAPTER 7 PROCEEDINGS

   3. On April 29, 2019, Sarf filed a voluntary Petition seeking an Order for relief under the

provisions of Chapter 13 of Title 11 of the United States Code (the “Bankruptcy Code”). The

Petition was incomplete when filed, and the Court set deadlines on or before June 13, 2019 for the

Debtor to complete his filings.

   4. On June 5, 2019, Sarf filed a Notice of Voluntary Conversion from Chapter 13 to Chapter

7. Said filing was also missing its schedule, which the Court ordered to be filed by June 19, 2019.

   5. On June 6, 2019, Angela Tese-Milner, Esq. (the “Trustee”) was appointed Chapter 7

Trustee and duly qualified to act as such in the Debtor’s case.

   6. On July 10, 2019, Sarf filed:

           a. Summary and Assets Liabilities Schedules;
           b. Certain Schedules (A/B, C, D, E/F, G, H, I, and J);
           c. Declaration about Individual Debtor’s Schedules;
           d. Statement of Financial Affairs,
           e. Statement of Intention;
           f. Chapter 7 Statement of Current Monthly Income – Form 122A-1;
           g. Disclosure of Compensation of Attorney for Debtor (Rule 2016(b)) – Form 2030;
              and
           h. Matrix.

   7. Pursuant to the Notice of 341(a) Meeting of Creditors issued by the Court, the last day to

oppose the discharge of the debtor or to challenge dischargeability of certain debts was September

30, 2019 (Case No. 19-11358-cgm, Docket No. 10).

   8. Sarf and his counsel failed to appear at the 341(a) Meeting of Creditors on July 30, 2019.




                                                -2-
19-01365-cgm         Doc 1     Filed 09/30/19 Entered 09/30/19 17:52:17        Main Document
                                             Pg 3 of 8



    9. By Notice of Presentment filed on August 15, 2019, the Trustee adjourned the 341(a)

Meeting of Creditors to September 26, 2019 at 9:30 A.M. at the 341 meeting room, United States

Bankruptcy Court, S.D.N.Y., New York, New York 10004.

    10. On August 16, 2019, Sarf filed a Personal Financial Management Course Certificate, which

course was allegedly provided by Sage Personal Finance.

    11. By Stipulation, dated September 30, 2019, Debtor agreed to extend Shenk’s time through

and including December 31, 2019 to file a motion to object to discharge under 11 U.S.C. § 727

and/or file a motion pursuant to 11 U.S.C. 707(b) to have the case dismissed or converted to a

Chapter 13 matter.

                                     JURISDICTION AND VENUE

    12. This Court has jurisdiction of this adversary proceeding pursuant to 28 U.S.C. §§ 157 and

1334.

    13. This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(1) and

(b)(2)(A), (C), (I), (J), and (O).

    14. Sarf’s Bankruptcy case, Case No. 19-11358 (CGM), is now pending in this Court.

    15. Venue of this adversary proceeding is properly laid in the Southern District of New York

pursuant to 28 U.S.C. §§ 1408 and 1409.

    16. This proceeding has been commenced pursuant to Bankruptcy Code §§ 105(a), 523, 541,

and Rule 4007 of the Federal Rules of Bankruptcy Procedure, as well as Part VII of the Federal

Rules of Bankruptcy Procedure.




                                               -3-
19-01365-cgm          Doc 1    Filed 09/30/19 Entered 09/30/19 17:52:17         Main Document
                                             Pg 4 of 8



                       NATURE OF THE ADVERSARY PROCEEDING

    17. Plaintiff brings this Adversary Proceeding seeking, inter alia, declaratory judgment

excluding debts from being discharged pursuant to 11 U.S.C. § 523 and for a determination by the

Court that the claims of the Plaintiff are non-dischargeable.

                                      FACTUAL BACKGROUND

    18. Shenk was employed by the Debtor and his companies, HRI Consulting Inc. (“HRI”),

JZRM Corporation (“JZRM”), and MRJZ Inc. (“MRJZ”), as a Chief Financial Officer for over

fifteen (15) years.

    19. HRI, JZRM, and MRJZ have filed for bankruptcy relief as well and were all consolidated

in a Chapter 7 proceeding in this Court.

    20. Debtor used Shenk’s personal credit cards for his personal uses and received loans of

monies from Shenk in amounts exceeding Seven Hundred Thousand and 00/100 ($700,000.00)

dollars.

    21. Debtor has failed to remit payment to Shenk for these loans and credit card charges,

although he has admitted to Shenk that he owes this money to Plaintiff.

                                          COUNT I
              Non-Dischargeability due to False Pretenses – 11 U.S.C. § 523(a)(2)

    22. Plaintiff hereby repeats and realleges the allegations contained in Paragraphs “1” through

“21”, as if fully set forth herein.

    23. Debtor obtained Plaintiff’s credit cards and loan proceeds through false pretenses. The

credit cards and loans would never have been made available by Plaintiff to Debtor had Plaintiff

known Debtor’s intended scheme of diversion and non-payment.

    24. By reason of the foregoing, Debtor’s debts to Plaintiff are wholly non-dischargeable.




                                                -4-
19-01365-cgm         Doc 1     Filed 09/30/19 Entered 09/30/19 17:52:17          Main Document
                                             Pg 5 of 8



                                        COUNT II
          Non-Dischargeability due to False Representation – 11 U.S.C. § 523(a)(2)

    25. Plaintiff hereby repeats and realleges the allegations contained in Paragraphs “1” through

“24”, as if fully set forth herein.

    26. Debtor obtained Plaintiff’s credit cards and loans through false representations

that Debtor would be responsible for the payment of the credit cards bills and repayment of the

monies loaned from Shenk.

    27. By reason of the foregoing, Debtor’s debts to Plaintiff are wholly non-dischargeable.

                                         COUNT III
               Non-Dischargeability due to Actual Fraud – 11 U.S.C. § 523(a)(2)

    28. Plaintiff hereby repeats and realleges the allegations contained in Paragraphs “1” through

“27”, as if fully set forth herein.

    29. Debtor obtained Plaintiff’s loans through actual fraud as provided herein.

    30. Plaintiff relied upon Defendant and was induced to continue to make loans to the Debtor

and make her credit cards available to the Debtor as a result of the Debtor’s misrepresentations.

Plaintiff’s reliance was justified because she had no reason to believe that the Debtor would refuse

to repay the loaned monies and the credit cards charges, as Debtor promised repayment to Plaintiff.

    31. By reason of the foregoing, Debtor’s debts to Plaintiff are wholly non-dischargeable.

                                         COUNT IV
                  Non-Dischargeability due to Larceny – 11 U.S.C. § 523(a)(4)

    32. Plaintiff hereby repeats and realleges the allegations contained in Paragraphs “1” through

“31”, as if fully set forth herein.

    33. Debtor’s debt to Plaintiff arose through larceny as provided herein.

    34. By reason of the foregoing, Debtor’s debts to Plaintiff are wholly non-dischargeable.




                                                -5-
19-01365-cgm         Doc 1     Filed 09/30/19 Entered 09/30/19 17:52:17           Main Document
                                             Pg 6 of 8



                                        COUNT V
      Non-Dischargeability due to Willful and Malicious Injury – 11 U.S.C. § 523(a)(6)

    35. Plaintiff hereby repeats and realleges the allegations contained in Paragraphs “1” through

“34”, as if fully set forth herein.

    36. Debtor’s debt to Plaintiff arose through willful and malicious injury as provided herein.

    37. By reason of the foregoing, Debtor’s debts to Plaintiff are wholly non-dischargeable.

                                            COUNT VI
                                         Unjust Enrichment

    38. Plaintiff hereby repeats and realleges the allegations contained in Paragraphs “1” through

“37”, as if fully set forth herein.

    39. Debtor was enriched as a result of the loans made by Plaintiff and Debtor’s access to

Plaintiff’s credit cards for his personal use.

    40. The enrichment of the Debtor was at the expense of the Plaintiff and the Debtor’s

bankruptcy estate.

    41. The circumstances relating to the loans and credit card usage are such that equity and good

conscience require that the Debtor compensate the Debtor’s bankruptcy estate.

    42. By reason of the foregoing, Plaintiff is entitled to an Order and Judgment against the Debtor

in an amount as yet undetermined, but in no event believed to be less than $700,000.00, plus

interest thereon, attorney’s fees and costs, and such other amount as may be determined by the

Court.

                                          COUNT VII
                               Award of Attorney’s Fees to Plaintiff

    43. Plaintiff hereby repeats and realleges the allegations contained in Paragraphs “1” through

“42”, as if fully set forth herein.




                                                 -6-
19-01365-cgm         Doc 1     Filed 09/30/19 Entered 09/30/19 17:52:17           Main Document
                                             Pg 7 of 8



    44. Plaintiff was compelled to commence the instant adversary proceeding as a result of

Debtor’s wrongful act as described in the paragraphs herein above.

    45. Pursuant to Bankruptcy Rule 7008(b), Plaintiff is entitled to recover her attorney’s fees and

costs from the Debtor because of Debtor’s bad faith filing in bankruptcy evidence by trying to

shield his assets and falsify his bankruptcy schedules and filings.

    46. By reason of the foregoing, Plaintiff is entitled to recover attorney’s fees based on the

statutory provisions.

    WHEREFORE, Plaintiff prays for an Order and Judgment of this Court:

             a. Finding and adjudging that the claims of Plaintiff are non-dischargeable pursuant

to any or all of 11 U.S.C. § 523;

             b. Awarding judgment in favor of Plaintiff against Debtor in an amount to be

determined at trial, but no less than $700,000.00 dollars, together with pre-judgment and post-

judgment interest;

             c. Awarding Plaintiff’s costs, reasonable attorney’s fees, and disbursements

associated with the within adversary proceedings; and

             d. Granting such other and further relief as the Court may deem just, proper, and

equitable.

                                           JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury

in this action of all issues so triable.



                                       [intentionally left blank]




                                                  -7-
19-01365-cgm     Doc 1      Filed 09/30/19 Entered 09/30/19 17:52:17      Main Document
                                          Pg 8 of 8



Dated: Nanuet, New York
       September 30, 2019

                                                 Yours, etc.

                                                 CONDON CATINA & MARA, PLLC

                                                 By: /s/ Brian K. Condon
                                                         Brian K. Condon
                                                 Attorneys for Kristin Shenk
                                                 55 Old Turnpike Road, Suite 502
                                                 Nanuet, New York 10954
                                                 (845) 627-8500 (Telephone)
                                                 (845) 627-8507 (Facsimile)
                                                 Brian@CCMLawOffices.com




                                           -8-
